Citation Nr: 1724284	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.

In February 2015, the Board remanded the Veteran's service connection claim for asbestosis for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for an eye disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1998 rating decision, the Veteran's claim for service connection for an eye disorder was denied as the evidence failed to link his eye disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the September 1998 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an eye disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The weight of the evidence is against a finding that a diagnosis of asbestosis has been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying service connection for an eye disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received since the September 1998 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  In April 2015, the Social Security Administration (SSA) notified VA that the Veteran's SSA records had been destroyed.  Additionally, the Veteran testified at a hearing before the Board in December 2014.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for an eye disorder was denied in September 1998.  The Veteran did not appeal the September 1998 rating decision, nor did he submit any new and material evidence within a year of the September 1998 rating decision.  See 38 C.F.R. §3.156(b).  The September 1998 rating decision thereby became final.

At the time of the September 1998 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the September 1998 rating decision includes additional VA treatment records, private treatment records, and the Veteran's testimony at the hearing, where he testified that he was a welder during his active service and had four to five flash burns that were treated with eye drops.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In January 2011, the Veteran filed a service connection claim for asbestosis, which was denied by a June 2011 rating decision.  He asserts that he was exposed to pipes, dust, and fiberglass insulation on an almost daily basis.

The Veteran's STRs show that the Veteran had normal examination of his lungs and chest at his entrance examination in March 1969 and at his separation examination in March 1973.  STRs do not show any complaints, symptoms, treatment, or diagnosis of asbestosis during his active service.

After his separation from service, the Veteran's medical records do not show treatment or a diagnosis of asbestosis until a July 2010 medical examination by Dr. Roy P. Johnson in relation to a class action lawsuit.  After examining the Veteran, Dr. Johnson opined that based on the Veteran's reported history, abnormal chest x-ray, and pulmonary function test, the Veteran had asbestosis.

In October 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  A chest CT showed no definite findings consistent with prior asbestos exposure, and no findings of asbestosis/interstitial lung disease.  The examiner explained that while Dr. Johnson diagnosed the Veteran with asbestosis based on a chest x-ray and a pulmonary function test, medical studies showed that a high resolution CT scan of the chest was the most accurate way to diagnosis asbestosis short of a lung biopsy.  The examiner reported that Dr. Johnson did not have the benefit of the results from a high resolution CT scan of the chest when he made his diagnosis.  The examiner explained that plain film chest x-rays were not as accurate.  The examiner reported that the pulmonary function test performed by Dr. Johnson showed a single breath diffusion of 67 percent predicted while a more recent October 2011 pulmonary function test showed a single breath diffusion of 109 percent predicted, which was not consistent with asbestosis.  The examiner reported that while the chest x-ray done for Dr. Johnson's evaluation concluded the presence of bilateral small opacities consistent with bilateral interstitial fibrosis, a more recent October 2011 chest x-ray was normal without evidence of infiltrates or interstitial fibrosis.  Based on the findings of the most recent chest x-ray, pulmonary function test, and chest CT, the examiner opined that the Veteran did not meet the criteria for a diagnosis of asbestosis.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, both of which were provided by medical professionals who are presumed to have the training and expertise to determine whether the Veteran has a disease related to asbestos exposure.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  The VA examiner found that the Veteran did not meet the criteria for a diagnosis of asbestosis.  This opinion is supported by the medical evidence and medical literature.  Moreover, the examiner also explained why the findings of Dr. Johnson were not supported by the objective medical evidence that had been added since Dr. Johnson's opinion was issued.  Finally, the examiner explained that besides a lung biopsy, a chest CT scan was the most accurate way to diagnose asbestosis.

As such, the VA opinion was based on higher resolution imaging of the Veteran than was Dr. Johnson.  This additional evidence gave the VA examiner an advantage in providing the opinion, as the examiner had access to more evidence.  

From a review of the higher resolution CT scan, the examiner was able to determine that the Veteran did not currently have a disability as a result of any asbestos exposure he might have had.  Because this opinion is the most probative evidence of record, the Board concludes that the evidence does not show a current disability as a result of asbestos exposure, and in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, while the Veteran's reports concerning exposure to asbestos during his service, which in turn resulted in a diagnosis of asbestosis, are given some weight, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) for asbestosis.  While the Veteran was diagnosed with asbestosis by a physician in relation to a class action lawsuit, greater probative weight is given to the findings of the VA examiner.  The VA examiner reported that the Veteran did not meet the criteria for a diagnosis of asbestosis.  Exposure to asbestos alone is not considered to be a disability; rather, the exposure must cause an asbestos exposure related disability.

While he may be competent to report respiratory symptoms, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a respiratory disability or link any symptoms that he may have had to asbestos exposure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As such, the criteria for service connection have not been met, and the claim is denied.



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an eye disorder is reopened.

Service connection for asbestosis is denied.


REMAND

Regarding the Veteran's service connection claim for an eye disorder, the Veteran's service records show that he was a welder on the U.S.S. Bryce Canyon during his active service.  The Veteran testified that he experienced four to five flash burns to his eyes, which resulted in sensitivity to light.  He testified that during his active service, his eyes were treated with eye drops.  He also testified that after his separation from service, he continued to work as a welder and experienced additional flash burns.  He testified that he had rust deposits removed from one eye, but was advised he had rust deposits in the other eye.  The Veteran's medical records show that he was diagnosed with metal particles in his eyes in November 1996.  Later in November 2011, he underwent a cataract removal from his left eye.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current eye disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran testified that during his active service, he was sent to another ship for repairs after a gun turret explosion.  Ship logs show that while the Veteran served on the U.S.S. Bryce Canyon, it was in Subic Bay at the same time the U.S.S. Newport News had a gun turret incident that resulted in deaths.  As such, the Veteran's testimony is considered credible as it is consistent with the events contained in the ships' logs and consistent with his naval duties.

In June 1996, the Veteran was diagnosed with depression.  He continued to treat for his depression and was diagnosed with PTSD in September 2011.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination, with an ophthalmologist if possible.  The examiner should determine whether the Veteran has an eye disorder consistent with his reported symptomatology at his 2014 Board hearing.  If the Veteran is found to have an eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current eye disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the Veteran's welding occupation both during and after his actives service.

2.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include depressive disorder and/or PTSD, either began during or was otherwise caused by the Veteran's active service.  If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is requested.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


